Third District Court of Appeal
                               State of Florida

                           Opinion filed May 29, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D18-1338
                          Lower Tribunal No. 17-3885
                             ________________


                               Alberto Rivera,
                                    Appellant,

                                        vs.

                           Maria Teresa Rivera,
                                    Appellee.



      An appeal from the Circuit Court for Miami-Dade County, Sarah I. Zabel,
Judge.

      Kevin Coyle Colbert, for appellant.

      The Padron Law Group, P.L.L.C., and Luis M. Padron and Brian D. Fell, for
appellee.


Before FERNANDEZ, LINDSEY, and MILLER, JJ.

      MILLER, J.
      As neither party sought to partition the marital home, the body of

jurisprudence relied upon by the former husband in furtherance of appellate relief

is inapposite.    Accordingly, we find no error and affirm.       See Gulledge v.

Gulledge, 82 So. 3d 1113, 1114 (Fla. 2d DCA 2012) (narrowly holding that in

partition cases “the trial court err[s] by failing to include a deadline for the

refinancing or sale of the marital home”); Sullivan v. Sullivan, 363 So. 2d 393, 395

(Fla. 2d DCA 1978) (discussing that in partition cases “the judgment must fix a

reasonable deadline by which the sale must take place”); see also Smilack v.

Smilack, 858 So. 2d 1072, 1075 (Fla. 5th DCA 2003) (“[A] trial court may enforce

the provisions of a final judgment through any appropriate remedy.”) (citing

Montanez v. Montanez, 697 So. 2d 184, 186 (Fla. 2d DCA 1997)).

      Affirmed.